EXHIBIT 10.6

TECHNOLOGY TRANSFER AND SHARING AGREEMENT

This Technology Transfer and Sharing Agreement is made and entered into
effective as of February 12, 2009, by and between Pro-Pharmaceuticals, Inc., a
Nevada corporation (“ProPharma”), and Medi-Pharmaceuticals, Inc., a Nevada
corporation (“MediPharma”).

RECITALS

A. ProPharma owns ten percent (10%) of the outstanding capital stock of
MediPharma.

B. Pro-Pharma and Medi-Pharma entered into the certain License Agreement, dated
as of November 25, 2008, as modified by operation of the certain letter
agreement, dated as of December 15, 2008, (collectively, the “License
Agreement”).

C. The Board of Directors of each of the parties have determined it to be in the
best interest of such party and its shareholders to ‘bifurcate’ the two
companies, i.e. to enter into a new contractual arrangement between them,
whereby ProPharma will continue to concentrate in the field of oncology and
MediPharma will, separately, concentrate on and develop a business in the field
of cardiology.

D. The parties have also determined that, in furtherance of the foregoing, the
License Agreement should be terminated.

E. The parties wish to set forth the salient terms of this new contractual
arrangement and provide for certain other matters.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged and intending to be legally bound,
the parties hereto hereby agree as follows:

1. Termination of the License Agreement. The License Agreement shall and hereby
is, effective the date hereof, terminated, cancelled and deemed to have no force
and effect with respect to all of the provisions thereof, with the parties
thereto having no further obligations to one another.

2. Sharing With Respect to Fibrosis. It is acknowledged that ProPharma has filed
a use patent with respect to the application of polysaccharides with respect to
the disease indication known as Fibrotic tissue in Liver or Kidney (the “LK
Fibrosis”). Medi-Pharma shall not, during the Exclusivity Period (as hereinafter
defined), without the explicit written consent from Pro-Pharma, engage in
research, evaluation, clinical development, marketing or other commercial
exploitation designed to develop regiments and procedures for polysaccharide
based therapies in LK Fibrosis. However, it is agreed and understood that
Medi-Pharma and Pro-Pharma shall each have the unrestricted right to engage in
research, evaluate and clinically develop regiments and procedures in the field
of Fibrotic tissue other than LK Fibrosis. In furtherance of the foregoing,
ProPharma shall and hereby does grant Medi-Pharma unrestricted access (except
for DAVANAT) to any and all chemical or molecular designs now owned by
Pro-Pharma with respect to the general use of polysaccharides in the area of
Fibrotic tissue for use by Medi-Pharma in applications other than for an LK
Fibrosis, and in turn Medi-Pharma shall and hereby does grant

 

1



--------------------------------------------------------------------------------

Pro-Pharma unrestricted access to any and all of its chemical or molecular
designs with respect to the general use of polysaccharides in the area of
Fibrotic tissue for use by Pro-Pharma in LK Fibrosis (but not in non-LK Fibrosis
indications). In the event Medi-Pharma inadvertently develops during the
Exclusivity Period a therapy for the indication of LK Fibrosis, MediPharma
hereby grants Pro-Pharma an exclusive right, exercisable within one hundred
twenty (120) days after written notice from MediPharma, to commercially exploit
such therapy for a Fair Royalty (as hereinafter defined).

3. Acknowledgement and Transfer with respect to Applications other than
Fibrosis. It is acknowledged that Pro-Pharma has engaged in research and
clinical development of regiments, procedures and specific drugs and has
obtained patents and has patents pending, all with respect to the use of
polysaccharides in disease indications defined as Oncology, including a drug
known as DAVANAT® (collectively “Oncology Indications”). In this connection, it
is agreed and understood that Medi-Pharma shall have the unrestricted right to
engage in research, evaluate, clinically develop, market and otherwise
commercially exploit regiments and procedures involving the use of
polysaccharides for the treatment of all disease indications other than Oncology
Indications and other than Fibrosis indications, which are specifically dealt
with in Section 2 herein. In furtherance of the foregoing, Pro-Pharma shall and
hereby does license to Medi-Pharma in perpetuity any and all research data,
chemical and molecular designs and other intellectual property rights
(collectively “Items of IP”) now owned by Pro-Pharma with respect to the use of
polysaccharides in the prevention and treatment of Arterial Cardiac Syndrome,
Congestive Heart Failure and Arteriosclerosis/Artheroscelerosis, as well as any
other polysaccharides for use in the prevention and treatment of heart diseases
(“Heart Indications”). The parties agree that the Items of IP are licensed to
Medi-Pharma pursuant to the preceding sentence are licensed “as is, where is”,
with no warranties express or implied, and that Pro-Pharma shall be under no
obligation to indemnify or hold Medi-Pharma harmless against any claim by a
third party alleging that any Item of IP infringes its rights.

4. Mutual Covenant Not to Compete. Medi-Pharma shall not, during the period
beginning on the date hereof and ending on the fifth (5th) anniversary of the
date hereof (the “Exclusivity Period”), without the explicit written consent
from Pro-Pharma, engage in research, evaluation, clinical development, marketing
or other commercial exploitation specifically designed to develop regiments and
procedures for polysaccharide based therapies in Oncology Indications. By the
same token, Pro-Pharma shall not, during the period beginning on the date hereof
and ending on the fifth (5th) anniversary of the date hereof, without the
explicit written consent of Medi-Pharma, engage in research, evaluation,
clinical development, marketing or other commercial exploitation specifically
designed to develop regiments and procedures for polysaccharide based therapies
in Heart Indications. In case Medi-Pharma inadvertently develops during the
Exclusivity Period an Item of IP related to polysaccharide based therapies in
Oncology Indications, or in case Pro-Pharma inadvertently develops during the
Exclusivity Period an Item of IP related to polysaccharide based therapies in
Heart Indications, Medi-Pharma or Pro-Pharma, as the case may be, shall grant
ProPharma or MediPharma, as the case may be, an exclusive right until the end of
the Exclusivity Period and a nonexclusive right after the expiration of the
Exclusivity Period, each exercisable within one hundred twenty (120) days after
written notice from the other party, to commercially exploit such Item of IP. In
the event a party desires to commercially exploit an Item of IP developed by the
other party hereunder, the parties agree to negotiate in good faith for a period
of 30 days to determine a fair market royalty and other license terms for the
use of the Item

 

2



--------------------------------------------------------------------------------

of IP, taking into account evidence of license terms negotiated by arms length
parties in comparable situations, including the size of the market and potential
revenues for the product developed from the Item of IP, the time and investment
necessary to obtain an NDA for the product, the ease or difficulty of
manufacture and other factors, and in the event the parties cannot agree upon a
fair market royalty and other license terms, the parties agree to submit the
issue to an arbitrator in binding arbitration, who shall be authorized to set a
fair market royalty and license terms based upon evidence submitted by the
parties (the royalty determined as a result of this process herein called the
“Fair Royalty”). The failure of a party to exercise its right to commercially
exploit an Item of IP developed by the other party as described above shall not
terminate the Exclusivity Period to which such party is entitled herein,
provided, however, that failure to exercise an exclusive right shall terminate
any nonexclusive right granted in this Section 4.

5. Dispute Resolution. The parties recognize that in the event of a breach by a
party of any of the provisions of this Agreement, money damages would not be an
adequate remedy to the other party for such breach and, even if money damages
were adequate, it would be difficult to ascertain or measure with any degree of
accuracy the damages sustained by the other party therefrom. Accordingly, if
there should be a breach or threatened breach by a party of the provisions of
this Agreement, the other party shall be entitled, without posting bond, to an
injunction restraining such party from any such breach. Nothing in the preceding
sentence shall limit or otherwise affect any remedies that a party may otherwise
have under applicable law, except in case of litigation; each party shall in
good faith participate in a mediation process reasonably available to the
parties.

6. Miscellaneous Provision.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

(b) This Agreement may be executed in one or more counterpart signature pages,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement, which shall be binding upon all of the parties hereto notwithstanding
the fact that all parties are not signatory to the same counterpart. The
exchange and delivery of executed copies of this Agreement and of signature
pages by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature
and shall be binding for all purposes hereof.

(c) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter of this Agreement.

(d) If any provision of this Agreement, or the application thereof to any
person, place or circumstance, shall be held by an arbitral tribunal or court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect if, but only if, after

 

3



--------------------------------------------------------------------------------

excluding the portion deemed to be unenforceable, the remaining terms shall
provide for the consummation of the transactions contemplated hereby in
substantially the same manner as originally set forth at the later of the date
this Agreement was executed or last amended.

(e) The provisions of this Agreement are for the benefit of the parties and no
provision of this Agreement shall be deemed to create any third party
beneficiary rights in any person, including any officer, director or employee or
former employee of any of the parties or any beneficiary or dependent thereof.

(f) This Agreement shall be construed in accordance with and governed by the
laws of the State of Nevada (without reference to its principles of choice or
conflict of laws).

(g) 10X Fund, LP (“10X Fund”) hereby acknowledges that this Agreement is an
integral part of the “bifurcation” transaction generally described in Recital C
hereof, such transaction consisting, among other things, of an up to six million
dollars investment by 10X Fund in preferred stock of ProPharma and the entry
(A) by Dr. David Platt and ProPharma into the certain Separation Agreement and
(B) by ProPharma, MediPharma, Dr. David Platt and Dr. Eliezer Fomer into the
certain Consulting Services Agreement, each of approximate even date herewith.

[Signatures appear on following page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Technology Transfer and
Sharing Agreement to be duly executed by their respective officers as of the
date first above written.

 

Pro-Pharmaceuticals, Inc.   Medi-Pharmaceuticals, Inc. By:  

/s/ Anthony Squeglia

  By:  

/s/ Rod Martin

  Anthony Squeglia, CFO     Rod Martin, Managing Member